DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Claims 1-3, and 5 are pending.  Claims 4 and 6-9 have been cancelled.  Claim 1 have been amended.  Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see second paragraph of page 6 and second paragraph of page 7 of the remarks, filed 06/28/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-3 and 5 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the method for manufacturing a measurement pipeline portion of an ultrasonic flow meter in an integral manner by blow molding without any assembling step; a step of closing the mold, expanding the parison by injecting a gas into the parison, and bringing an outer surface of the parison into close contact with the inner mold of the mold to shape the measurement pipeline portion with an even thickness;  wherein the pair of ultrasonic wave input-output portions are integrally formed in a sealed and bulging manner in two places on a side surface of the pipe body, and positioned obliquely related to a center line of the pipe body, and wherein each of the ultrasonic wave input-output portions has a hollow column body with an axis obliquely related to the center line of the pipe body and parallel to the ultrasonic beam, and a planar wall surface connected to an end surface of the column body, and the planar wall surfaces are directly faced to each other for attaching the ultrasonic wave transmission-reception units thereon, in combination with the limitations set forth by the claim.
Dependent claims 2-3 and 5 are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864


/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864